Order entered May 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01383-CV

            ENTERPRISE PRODUCTS PARTNERS, L.P., ET AL., Appellants

                                                V.

                ENERGY TRANSFER PARTNERS, L.P., ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-12667

                                            ORDER
       We GRANT appellees’ May 13, 2015 unopposed second motion for an extension of time

to file their appellees’/cross-appellants’ brief. Appellees shall file their combined brief by JUNE

29, 2015.   We caution appellees that no further extension of time will be granted absent

extraordinary circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE